 Case 1:20-cv-00681-MN Document 25 Filed 10/08/20 Page 1 of 17 PageID #: 234




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

______________________________________
CAO LIGHTING, INC.,                                )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 ) Civil Action No. 20-681-MN
                                                   )
GE LIGHTING, INC.                                  )
GENERAL ELECTRIC COMPANY, and                      )
CONSUMER LIGHTING (U.S.), LLC                      )
d/b/a GE LIGHTING,                                 )
                                                   )
      Defendants.                                  )
______________________________________             )
______________________________________
CAO LIGHTING, INC.,                                )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 ) Civil Action No. 20-690-MN
                                                   )
OSRAM SYLVANIA, INC. and                           )
LEDVANCE LLC,                                      )
                                                   )
      Defendants.                                  )
______________________________________             )



                           [PROPOSED] SCHEDULING ORDER

       This              day of                       , 2020, the Court having conducted an

initial Rule 16(b) scheduling conference pursuant to Local Rule 16.1(b), and the parties having

determined after discussion that the matter cannot be resolved at this juncture by settlement,

voluntary mediation, or binding arbitration;

            IT IS HEREBY ORDERED that:

       1.      Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard. Unless

otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

                                               1
 Case 1:20-cv-00681-MN Document 25 Filed 10/08/20 Page 2 of 17 PageID #: 235




Federal Rule of Civil Procedure 26(a)(l) within forty-five (45) days of the date the Court enters this

Order. If they have not already done so, the parties are to review the Court’s Default Standard for

Discovery, Including Discovery of Electronically Stored Information (‘‘ESI”), which is posted at

http://www.ded.uscourts.gov (see Other Resources, Default Standard for Discovery) and is

incorporated herein by reference.

       2.       Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before December 14, 2020.

Unless otherwise ordered by the Court, any motion to join a party or motion to amend the pleadings

shall be made pursuant to the procedures set forth in Paragraphs 8(g) and 9.

       3.       Application to Court for Protective Order. Should counsel find it will be necessary

to apply to the Court for a protective order specifying terms and conditions for the disclosure of

confidential information, counsel should confer and attempt to reach an agreement on a proposed

form of order and submit it to the Court within forty-five (45) days from the date the Court enters

this Order. Should counsel be unable to reach an agreement on a proposed form of order, counsel

must follow the provisions of Paragraph 8(g) below.

            Any proposed protective order must include the following paragraph:

                   Other Proceedings. By entering this order and limiting the
                   disclosure of information in this case, the Court does not
                   intend to preclude another court from finding that information
                   may be relevant and subject to disclosure in another case. Any
                   person or party subject to this order who becomes subject to a
                   motion to disclose another party’s information designated
                   “confidential” [the parties should list any other level of
                   designation, such as “highly confidential,” which may be
                   provided for in the protective order] pursuant to this order shall
                   promptly notify that party of the motion so that the party may
                   have an opportunity to appear and be heard on whether that
                   information should be disclosed.

       4.       Papers Filed Under Seal. In accordance with section G of the Revised


                                                  2
 Case 1:20-cv-00681-MN Document 25 Filed 10/08/20 Page 3 of 17 PageID #: 236




Administrative Procedures Governing Filing and Service by Electronic Means, a redacted version

of any sealed document shall be filed electronically within seven (7) days of the filing of the sealed

document.

       5.      Courtesy Copies. The parties shall provide to the Court two (2) courtesy copies of

all briefs and any other document filed in support of any briefs (i.e., appendices, exhibits,

declarations, affidavits etc.). This provision also applies to papers filed under seal. All courtesy

copies shall be double-sided.

       6.      ADR Process. This matter is referred to a magistrate judge to explore the possibility

of alternative dispute resolution.

       7.      Disclosures. Absent agreement among the parties, and approval of the Court:

                   (a)    By October 1, 2020, Plaintiff shall identify the accused product(s),

including accused methods and systems, and its damages model, as well as the asserted patent(s)

that the accused product(s) allegedly infringe(s). Plaintiff shall also produce the file history for

each asserted patent.

                   (b)    By December 14, 2020, Defendants shall produce core technical

documents related to the accused product(s), sufficient to show how the accused product(s)

work(s), including but not limited to non-publicly available operation manuals, product

literature, schematics, and specifications. Defendants shall also produce sales figures for the

accused product(s).

                   (c)    By January 22, 2021, Plaintiff shall produce an initial claim chart

relating each known accused product to the asserted claims each such product allegedly

infringes.

                   (d)    By March 19, 2021, Defendants shall produce its initial invalidity



                                                  3
 Case 1:20-cv-00681-MN Document 25 Filed 10/08/20 Page 4 of 17 PageID #: 237




contentions for each asserted claim, as well as the known related invalidating references.

                  (e)     30 days after the Court’s claim construction order, Plaintiff shall

provide final infringement contentions.

                  (f)     60 days after the Court issues its Claim Construction Order,

Defendants shall provide final invalidity contentions.

         8.    Discovery. Unless otherwise ordered by the Court or agreed to by parties, the

limitations on discovery set forth in the Federal Rules shall be strictly observed.

                  (a)     Discovery Cut Off. All fact discovery in this case shall be initiated

so that it will be completed on or before October 1, 2021.

                  (b)     Document Production. Document production shall be substantially

complete by June 1, 2021.

                  (c)     Requests for Admission. Plaintiff may serve up to 50 requests for

admission on each Defendant. All Defendants may collectively serve 25 common requests for

admission on Plaintiff. Each Defendant may individually serve 25 additional requests for

admission on Plaintiff. Each Party is permitted an unlimited number of requests for admission

for authentication of documents, subject to objections based on undue burden. Requests for

admission directed to document authentication shall be clearly denoted as such, and shall be

served separately from any requests for admission subject to the numerical limitations stated

above.

                  (d)     Interrogatories.

                          i.   Plaintiff may serve a maximum of 20 common interrogatories on all

Defendants collectively, which shall be answered by each Defendant individually. Plaintiff may

serve 10 additional Defendant-specific interrogatories per each Defendant. All Defendants may




                                                 4
 Case 1:20-cv-00681-MN Document 25 Filed 10/08/20 Page 5 of 17 PageID #: 238




collectively serve 20 common interrogatories on Plaintiff. Each Defendant may individually serve

10 additional interrogatories on Plaintiff.

                          ii.   The Court encourages the parties to serve and respond to contention

interrogatories early in the case. In the absence of agreement among the parties, contention

interrogatories, if filed, shall first be addressed by the party with the burden of proof. The adequacy

of all interrogatory answers shall be judged by the level of detail each party provides (i.e., the more

detail a party provides, the more detail a party shall receive).

                   (e) Depositions. Unless otherwise agreed or set forth herein, the daily limit of

seven (7) hours shall apply to all depositions, and no witness shall be deposed for more than seven

(7) hours. To the extent not limited herein, discovery limitations are controlled by the Federal

Rules of Civil Procedure and the Local Rules. Any party may later move to modify these

limitations for good cause.

                          i.    Limitation on Hours for Deposition Discovery. Plaintiff is limited

to a total of 70 hours of taking testimony by deposition upon oral examination of fact witnesses of

each Defendant, including individual and Rule 30(b)(6) depositions as well as third-party

witnesses. Defendants are collectively limited to a total of 100 hours of taking testimony by

deposition upon oral examination of Plaintiff, including individual and Rule 30(b)(6) depositions

of Plaintiff as well as third-party witnesses, with respect to U.S. Patent No. 6,465,961. Defendants

in Civil Action No. 20-681-MN are permitted to take an additional 25 hours of testimony by

deposition upon oral examination of Plaintiff, including individual and Rule 30(b)(6) depositions

of Plaintiff as well as third-party witnesses, with respect to U.S. Patent No. 6,634,770. Defendants

across all cases will coordinate their depositions of Plaintiff’s fact witnesses as well as third-party

witnesses in an effort to limit each of Plaintiff’s fact witnesses to being deposed once for a total of




                                                  5
 Case 1:20-cv-00681-MN Document 25 Filed 10/08/20 Page 6 of 17 PageID #: 239




7 hours. Defendants in Civil Action No. 20-681-MN are permitted an additional 3.5 hours of each

of Plaintiff’s fact witnesses with respect to U.S. Patent No. 6,634,770; however, this additional

time is restricted to examination relating to U.S. Patent No. 6,634,770 and does not extend the

daily limit of seven (7) hours to such deposition without the Parties’ prior consent. If a Defendant

believes that a 7-hour limit is insufficient for a particular fact witness, it will schedule a meet and

confer with Plaintiff to discuss any additional time that it seeks. Should the Parties fail to agree on

an amount of time over 7 hours, the Parties will follow the procedure set forth in paragraph 8(g)

below. Depositions of expert witnesses do not count against the time limits stated herein.

                           ii.   Location of Depositions. Any party or representative (officer,

director, or managing agent) of a party filing a civil action in this district court must ordinarily be

required, upon request, to submit to a deposition at a place designated within this district.

Exceptions to this general rule may be made by order of the Court. A defendant who becomes a

counterclaimant, cross-claimant, or third-party plaintiff shall be considered as having filed an

action in this Court for the purpose of this provision. The parties will agree upon mutually

acceptable deposition locations that are convenient for the witnesses, including considerations of

health and safety.

                     (f)   Disclosure of Expert Testimony.

                           i.    Expert Reports. For the party who has the initial burden of proof on

the subject matter, the initial Federal Rule of Civil Procedure 26(a)(2) disclosure of expert

testimony is due on or before October 15, 2021. The supplemental disclosure to contradict or rebut

evidence on the same matter identified by another party is due on or before November 19, 2021.

Reply expert reports from the party with the initial burden of proof are due on or before

December 20, 2021. No other expert reports will be permitted without either the consent of all




                                                   6
 Case 1:20-cv-00681-MN Document 25 Filed 10/08/20 Page 7 of 17 PageID #: 240




parties or leave of the Court. Along with the submissions of the expert reports, the parties shall

advise of the dates and times of their experts’ availability for deposition.

                           ii.   Expert Discovery. All expert discovery in this case shall be initiated

so that it will be completed on or before January 14, 2022.

                           iii. Expert Report Supplementation. The parties agree they will permit

expert declarations to be filed in connection with motions briefing (including case-dispositive

motions).

                           iv. Objections to Expert Testimony. To the extent any objection to

expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it

shall be made by motion no later than the deadline for dispositive motions set forth herein, unless

otherwise ordered by the Court. Briefing on such motions is subject to the page limits set out in

connection with briefing of case dispositive motions.

                   (g)     Discovery Matters and Disputes Relating to Protective Orders.

                           i.    Any discovery motion filed without first complying with the

following procedures will be denied without prejudice to renew pursuant to these procedures.

                           ii.   Should counsel find, after a reasonable effort pursuant to Local Rule

7.1.1 that they are unable to resolve a discovery matter or a dispute relating to a protective order,

the parties involved in the discovery matter or protective order dispute shall contact the Court’s

Judicial Administrator to schedule an argument.

                           iii. On a date to be set by separate order, generally not less than four (4)

days prior to the conference, the party seeking relief shall file with the Court a letter, not to exceed

three (3) pages, outlining the issues in dispute and its position on those issues. On a date to be set




                                                   7
 Case 1:20-cv-00681-MN Document 25 Filed 10/08/20 Page 8 of 17 PageID #: 241




by separate order, but generally not less than three (3) days prior to the conference, any party

opposing the application for relief may file a letter, not to exceed three (3) pages, outlining that

party's reasons for its opposition.

                          iv. The parties shall provide to the Court two (2) courtesy copies of its

discovery letter and any other document filed in support of any letter (i.e., appendices, exhibits,

declarations, affidavits etc.). This provision also applies to papers filed under seal. All courtesy

copies shall be double-sided.

                          v.    Should the Court find further briefing necessary upon conclusion of

the conference, the Court will order it. Alternatively, the Court may choose to resolve the dispute

prior to the conference and will, in that event, cancel the conference.

       9.      Motions to Amend / Motions to Strike.

                   (a)     Any motion to amend (including a motion for leave to amend) a

pleading or any motion to strike any pleading or other document shall be made pursuant to the

discovery dispute procedure set forth in Paragraph 8(g) above.

                   (b)     Any such motion shall attach the proposed amended pleading as well

as a “redline” comparison to the prior pleading or attach the document to be stricken.

       10.     Technology Tutorials. Although technology tutorials are not required by the Court,

they are appreciated and, if any party chooses to file such a tutorial, it shall be submitted on or

before the date that the Joint Claim Construction Brief is filed.

       11.     Claim Construction Issue Identification. On April 2, 2021, the parties shall

exchange a list of those claim term(s)/phrase(s) that they believe need construction and their

proposed claim construction of those term(s)/phrase(s). This document will not be filed with the

Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a Joint Claim



                                                  8
 Case 1:20-cv-00681-MN Document 25 Filed 10/08/20 Page 9 of 17 PageID #: 242




Construction Chart to be submitted two weeks prior to service of the opening claim construction

brief. The parties’ Joint Claim Construction Chart should identify for the Court the

term(s)/phrase(s) of the claim(s) in issue, and should include each party’s proposed construction

of the disputed claim language with citation(s) only to the intrinsic evidence in support of their

respective proposed constructions. A copy of the patent(s) in issue as well as those portions of the

intrinsic record relied upon shall be submitted with this Joint Claim Construction Chart. In this

joint submission, the parties shall not provide argument.

       12.          Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

brief, not to exceed 20 pages, on May 3, 2021. All Defendants collectively shall serve, but not file,

their answering brief, not to exceed 20 pages, on May 31, 2021, with respect to U.S. Patent No.

6,465,961. Defendants in Civil Action No. 20-681-MN are permitted an additional 10 pages to

address issues specific to U.S. Patent No. 6,634,770. The Plaintiff shall serve, but not file, its reply

brief, not to exceed 20 pages, on June 14, 2021. All Defendants collectively shall serve, but not

file, their sur-reply brief, not to exceed 10 pages, on June 28, 2021, with respect to U.S. Patent

No. 6,465,961. Defendants in Civil Action No. 20-681-MN are permitted an additional 5 pages to

address issues specific to U.S. Patent No. 6,634,770. No later than July 12, 2021, the parties shall

file a Joint Claim Construction Brief. The parties shall copy and paste their unfiled briefs into one

brief, with their positions on each claim term in sequential order, in substantially the form below.

                             JOINT CLAIM CONSTRUCTION BRIEF

I.           Agreed-Upon Constructions

II.          Disputed

             Constructions

             [TERM 1]

                    1.       Plaintiff’s Opening Position


                                                   9
Case 1:20-cv-00681-MN Document 25 Filed 10/08/20 Page 10 of 17 PageID #: 243




                    2.     Defendants’ Answering Position

                    3.     Plaintiff’s Reply Position

                    4.     Defendants’ Sur-Reply

              Position [TERM 2]

                    1.     Plaintiff’s Opening Position

                    2.     Defendant’s Answering Position

                    3.     Plaintiff’s Reply Position

                    4.     Defendants’ Sur-Reply Position

The parties need not include any general summaries of the law relating to claim construction. If

there are any materials that would be submitted in an index, the parties shall submit them in a

Joint Appendix.

        13.         Hearing on Claim Construction. Beginning at                   on August ___,

2021, the Court will hear argument on claim construction. The parties need not include any

general summaries of the law relating to claim construction in their presentations to the Court.

The parties shall notify the Court, by joint letter submission, no later than the date on which

their joint claim construction brief is filed: (i) whether they request leave to present testimony at

the hearing; and (ii) the amount of time they are requesting be allocated to them for the hearing.

         Provided that the parties comply with all portions of this Scheduling Order, and any

other orders of the Court, the parties should anticipate that the Court will issue its claim

construction order within sixty (60) days of the conclusion of the claim construction hearing.

If the Court is unable to meet this goal, it will advise the parties no later than sixty (60) days

after the conclusion of the claim construction hearing.

        14.      Supplementation. Absent agreement among the parties, and approval of the

                                                  10
Case 1:20-cv-00681-MN Document 25 Filed 10/08/20 Page 11 of 17 PageID #: 244




Court, no later than the deadline for final infringement / invalidity contentions the parties must

finally supplement, inter alia, the identification of all accused products and of all invalidity

references.

       15.     Case Dispositive Motions.

                  (a)     All case dispositive motions, an opening brief, and affidavits, if any,

in support of the motion shall be served and filed on or before February 4, 2022. Briefing will

be presented pursuant to the Court’s Local Rules. No case dispositive motion under Rule 56

may be filed more than ten (10) days before the above date without leave of the Court.

                  (b)     Concise Statement of Facts Requirement. Any motion for summary

judgment shall be accompanied by a separate concise statement, not to exceed six (6) pages,

which details each material fact which the moving party contends is essential for the Court’s

resolution of the summary judgment motion (not the entire case) and as to which the moving

party contends there is no genuine issue to be tried. Each fact shall be set forth in a separate

numbered paragraph and shall be supported by specific citation(s) to the record.

                  Any party opposing the motion shall include with its opposing papers a

response to the moving party’s concise statement, not to exceed six (6) pages, which admits or

disputes the facts set forth in the moving party’s concise statement on a paragraph-by-paragraph

basis. To the extent a fact is disputed, the basis of the dispute shall be supported by specific

citation(s) to the record. Failure to respond to a fact presented in the moving party’s concise

statement of facts shall indicate that fact is not in dispute for purposes of summary judgment.

The party opposing the motion may also include with its opposing papers a separate concise

statement, not to exceed four (4) pages, which sets forth material facts as to which the opposing

party contends there is a genuine issue to be tried. Each fact asserted by the opposing party shall




                                                 11
Case 1:20-cv-00681-MN Document 25 Filed 10/08/20 Page 12 of 17 PageID #: 245




also be set forth in a separate numbered paragraph and shall be supported by specific citation(s)

to the record.

                  The moving party shall include with its reply papers a response to the

opposing party’s concise statement of facts, not to exceed four (4) pages, on a paragraph-by-

paragraph basis. Failure to respond to a fact presented in the opposing party’s concise statement

of facts shall indicate that fact remains in dispute for purposes of summary judgment.

                  (c)     Page limits combined with Daubert motion page limits. Each party

is permitted to file as many case dispositive motions as desired provided, however, that each

SIDE IN EACH CASE will be limited to a combined total of 40 pages for all opening briefs, a

combined total of 40 pages for all answering briefs, and a combined total of 20 pages for all

reply briefs regardless of the number of case dispositive motions that are filed. In the event that

a party files, in addition to a case dispositive motion, a Daubert motion to exclude or preclude

all or any portion of an expert’s testimony, the total amount of pages permitted for all case

dispositive and Daubert motions shall be increased to 50 pages for all opening briefs, 50 pages

for all answering briefs, and 25 pages for all reply briefs for each SIDE IN EACH CASE.1

       16.        Applications by Motion. Except as otherwise specified herein, any

application to the Court shall be by written motion. Any non-dispositive motion should contain

the statement required by Local Rule 7.1.1.

       17.        Motions in Limine. Motions in limine shall not be separately filed. All in

limine requests and responses thereto shall be set forth in the proposed pretrial order. Each SIDE


1
  The parties must work together to ensure that the Court receives no more than a total of 250
pages (i.e., 50 + 50 + 25 regarding one side’s motions, and 50 + 50 + 25 regarding the other side’s
motions) of briefing on all case dispositive motions and Daubert motions that are covered by this
scheduling order and any other scheduling order entered in any related case that is proceeding on
a consolidated or coordinated retrial schedule.

                                                 12
Case 1:20-cv-00681-MN Document 25 Filed 10/08/20 Page 13 of 17 PageID #: 246




IN EACH CASE shall be limited to three (3) in limine requests, unless otherwise permitted by

the Court. The in limine request and any response shall contain the authorities relied upon; each

in limine request may be supported by a maximum of three (3) pages of argument, may be

opposed by a maximum of three (3) pages of argument, and the side making the in limine request

may add a maximum of one (l) additional page in reply in support of its request. If more than

one party is supporting or opposing an in limine request, such support or opposition shall be

combined in a single three (3) page submission (and, if the moving party, a single one (1) page

reply), unless otherwise ordered by the Court. No separate briefing shall be submitted on in

limine requests, unless otherwise permitted by the Court.

        18.        Lead Case Selection. On or before May 2 2022, the parties shall meet and

confer to decide which case will be the lead case scheduled for trial first prior to the preparation

of the pretrial order and shall notify the Court as to the parties’ decision in the pretrial order. If

the parties are unable to reach an agreement as to which case should be the lead case scheduled

for trial first, then all parties shall participate in the preparation of the pretrial order and the

Court will decide which Defendant(s) shall proceed to trial first at the pretrial conference.

        19.        Pretrial Conference. On August ___, 2022, the Court will hold a pretrial

conference in Court with counsel for Plaintiff and the Defendant(s) scheduled for trial first

beginning at            . Unless otherwise ordered by the Court, the parties should assume that

filing the pretrial order satisfies the pretrial disclosure requirement of Federal Rule of Civil

Procedure 26(a)(3). The parties shall file with the Court the joint proposed final pretrial order in

compliance with Local Rule 16.3(c) and the Court’s Preferences and Procedures for Civil Cases

not later than seven (7) days before the pretrial conference. Unless otherwise ordered by the

Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d)(1)-(3) for the



                                                  13
Case 1:20-cv-00681-MN Document 25 Filed 10/08/20 Page 14 of 17 PageID #: 247




preparation of the joint proposed final pretrial order.

        The parties shall provide the Court two (2) double-sided courtesy copies of the joint

proposed final pretrial order and all attachments. The proposed final pretrial order shall contain

a table of contents.

        20.        Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to

be tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1 the parties should file (i) proposed

voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

forms three (3) business days before the final pretrial conference. This submission shall be

accompanied by a courtesy copy containing electronic files of these documents, in Microsoft

Word format, which may be submitted by e-mail to mn_civil@ded.uscourts.gov.

        21.        Trial. The lead case in this matter is scheduled for a five (5) day trial

beginning at 9:30 a.m. on September ___, 2022 with the subsequent trial days beginning at 9:00

a.m. Until the case is submitted to the jury for deliberations, the jury will be excused each day

at 4:30 p.m. The trial will be timed, as counsel will be allocated a total number of hours in which

to present their respective cases. The second case is scheduled for a five (5) trial beginning at

9:30 a.m. on October ____, 2022.

        22.        Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after

a jury returns a verdict in any portion of a jury trial, the parties shall jointly submit a form of

order to enter judgment on the verdict. At the same time, the parties shall submit a joint status

report, indicating among other things how the case should proceed and listing any post-trial

motions each party intends to file.

        23.        Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES IN

EACH CASE are limited to a maximum of 20 pages of opening briefs, 20 pages of answering


                                                  14
Case 1:20-cv-00681-MN Document 25 Filed 10/08/20 Page 15 of 17 PageID #: 248




briefs, and 10 pages of reply briefs relating to any post-trial motions filed by that side, no matter

how many such motions are filed.

                                                       ___________________________________
                                                       UNITED STATES DISTRICT JUDGE




                                                  15
Case 1:20-cv-00681-MN Document 25 Filed 10/08/20 Page 16 of 17 PageID #: 249




                    Counsel Shall Provide a Chart of All Relevant Deadlines

                                                                     DEADLINE
                       EVENT                                (PROPOSED BY PARTIES’
                                                                   AGREEMENT)
                                                           Within 30 days of the date the
 Rule 26(a)(l) Initial Disclosures Due
                                                           Court enters this Order
                                                           Within 30 days of the date the
 Proposed protective order due
                                                           Court enters this Order
 Plaintiff shall identify the accused product(s),          October 1, 2020
 including accused methods and systems, and its
 damages model, as well as the asserted patent(s) that
 the accused product(s) allegedly infringe(s). Plaintiff
 shall also produce the file history for each asserted
 patent
 Defendant shall produce core technical documents          December 14, 2020
 related to the accused product(s), sufficient to show
 how the accused product(s) work(s), including but
 not limited to non-publicly available operation
 manuals, product literature, schematics, and
 specifications. Defendant shall also produce sales
 figures for the accused product(s)
 Joinder of Other Parties and Amendment of                 December 14, 2020
 Pleadings
 Plaintiff shall produce an initial claim chart relating   January 22, 2021
 each known accused product to the asserted claims
 each such product allegedly infringes
 Defendant shall produce its initial invalidity            March 19, 2021
 contentions for each asserted claim, as well as the
 known related invalidating references
 Parties shall exchange list of term(s)/phrase(s) in       April 2, 2021
 need of construction and their proposed claim
 construction of those term(s)/phrase(s)
 Joint Claim Construction Chart                            April 19, 2021
 Plaintiff’s opening claim construction brief              May 3, 2021
 (serve only)
 Defendants’ answering claim construction brief            May 31, 2021
 (serve only)
 Plaintiff’s reply claim construction brief                June 14, 2021
 (serve only)
 Defendants’ sur-reply claim construction brief            June 28, 2021
 (serve only)
 Parties to file Joint Claim Construction Brief            July 12, 2021
 Technology Tutorial                                       July 12, 2021
Case 1:20-cv-00681-MN Document 25 Filed 10/08/20 Page 17 of 17 PageID #: 250




                                                                       DEADLINE
                          EVENT                                (PROPOSED BY PARTIES’
                                                                      AGREEMENT)
 Hearing on Claim Construction                                August __, 2021
                                                              30 days after Court issues Claim
 Plaintiff shall provide final infringement contentions
                                                              Construction Order
                                                              60 days after Court issues Claim
 Defendant shall provide final invalidity contentions
                                                              Construction Order
 Document production shall be substantially complete          June 1, 2021
 Discovery cut off                                            October 1, 2021
 Initial expert reports                                       October 15, 2021
 Rebuttal expert reports                                      November 19, 2021
 Reply expert reports                                         December 20, 2021
 Expert discovery cut off                                     January 14, 2022
 Dispositive Motions (briefing to proceed pursuant to         February 4, 2022
 the Court’s Local Rules)
 Daubert Motions                                              February 4, 2022
 Motions in Limine                                            Filed with pretrial order
                                                              7 days before the pretrial
 Joint Proposed Pretrial Order
                                                              conference
 Deadline for (i) proposed voir dire, (ii) preliminary        3 days before the pretrial
 jury instructions, (iii) final jury instructions, and (iv)   conference
 special verdict forms
 Pretrial Conference                                          August __, 2022
 Trial                                                        September __, 2022
 Joint Proposed Order to Enter Judgment on the                Within 7 days of the jury verdict
 Verdict
 Joint Status Report                                          Within 7 days of the jury verdict
